Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on September 18, 2020.
As directed by the amendment: Claims 1 and 12 were amended.  Claims 1-19 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Specification
The disclosure is objected to because of the following informalities: Paragraph [0083] of the specification, the last sentence states “angel” which appears to be a typographical error for --angle--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, lines 1-2 recites “a transition condition between the FSM states” which is confusing because claim 1 already recites “a transition between consecutive walking 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19, are rejected under 35 U.S.C. 103 as being unpatentable over Sankai (2006/0211956) in view of Kazerooni et al. (8,801,641), Caires et al. (2015/0025423), and Han et al. (2012/0259431).
Regarding claim 1, Sankai discloses an apparatus (Fig. 15) for controlling a walking assistance apparatus (Figs. 1-2), the apparatus (Fig. 15) comprising: at least one processor (control device 20C, Fig. 15, performs processing functions such as receiving sensor signals, communicating with a database 6, and generating command signals based) configured to (able to detect via physical quantity sensor 13, Fig. 15), detect a start of a first step of a user based on right and left hip joint angle information measured using right and left hip joint angle sensors (sensor 13 detects rotation angle and angular velocity of each joint, see the second sentence of [0134] and see Fig. 11b which shows that the hip (waist) angles are measured. The processor is configured to detect a first step as the sensed physical quantities are compared to a standard parameter stored in database 6, Fig. 15. See the first sentence of [0129]. Under the broadest reasonable interpretation, a “start” of the step would be any portion of the first 
Sankai is silent regarding determining whether the first step is in an exception state, the exception state being an abnormal walking state of a gait cycle of the user; the at least one first torque based on at least one second torque, and results of the determining whether the first step is in the exception state; the at least one second torque previously generated by the torque generator and applied to a second leg of the user corresponding to a second step, the second step preceding the first step; and wherein the at least one processor is further configured to determine the at least one first torque to assist the first step is not applied when the first step is in the exception state, and to determine the at least one first torque to assist the first step is not applied when a transition between consecutive walking states is not performed.
E)  by the hip actuator may be based on the previous step(s), including steps from a second leg (see col. 11, lines 62-67), and that information will be collected during the previous step(s), such as the walking speed (see col. 12, lines 26-29; see also col. 13, lines 35-38). The walking speed is used to scale the magnitude of the torque so the user gets more assistance at high walking speeds and less assistance at low speeds (col. 13, lines 40-45). The processor (159) is able to determine when the torque provided in a previous step was insufficient (see col. 13, lines 49-57), this is indicative of the processor needing to increase actuator torque to provide assistance at higher walking speeds (col. 13, lines 47-51). Thus, the magnitude of the torque is based upon information collected during the previous step(s). Additionally, Kazerooni’s torque generator (145, 146) is configured to generate the first torque based on the detected start of a step (see col. 12, lines 3-22 and see Figs. 27a-27f which show heel strike and toe off events being determined to control the torque profile).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one processor and torque generator of Sankai to generate the first torque based on at least one second torque having been previously generated and applied to a second leg, and based on the detected start of a step as taught by Kazerooni so that the modified device 
The modified Sankai/Kazerooni device is still silent regarding determining whether the first step is in an exception state, the exception state being an abnormal walking state of a gait cycle of the user; the at least one first torque based on results of the determining whether the first step is in the exception state; and wherein the at least one processor is further configured to determine the at least one first torque to assist the first step is not applied when the first step is in the exception state, and to determine the at least one first torque to assist the first step is not applied when a transition between consecutive walking states is not performed.
Caires teaches a related walking assistance device (Fig. 1) which includes at least one processor (processor 1010, Fig. 31) which is configured to determine (via position sensors which continuously measure data regarding the position of the exoskeleton and user’s body, see the first sentence of [0233]) whether a first step is in an exception state (“no longer within the expected values”, see the last two sentences of [0219]), the exception state being an abnormal walking state of a gait cycle of the user (this would be an “abnormal” walking state because it would no longer be within the expected values of the normal walking state associated with the expected values, see para. [0219]). The at least one torque applied to the user is based on results of the determining whether the first step is in the exception state (see the last two sentences 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Sankai/Kazerooni to determine whether the step(s) are in an exception state, being an abnormal walking state of a gait cycle of the user, and to control the at least one torque applied to the user based on this determination such as by not applying the at least one first torque to assist the first step when the first step is in the exception state as taught by Caires so that the system will be able to cease operating drive motors if the user enters an abnormal/error state, thereby providing an expected result of helping to improve safety by ceasing operation when an error arises.
The modified Sankai/Kazerooni/Caires device as currently combined is configured to determine different walking phases (phase 1, 2, 3, 4, Fig. 10 of Sankai; see the first sentence of [0131] of Sakai) by comparing sensed hip joint angles (waist angle, Fig. 11b of Sankai) to a database (6, Fig. 15 of Sankai; physical quantities are compared to a standard parameter stored in database 6, Fig. 15. See the first sentences of [0129] and [0131]). The database would include values indicative of transitions between consecutive walking phases (see the sensed physical quantities at 
Han teaches a related powered joint orthosis (such as an orthotic or exoskeleton apparatus, see the first three lines of [0002] and see Fig. 5, Fig. 8a) which includes a processor (state and actuator control subsystem 508, Fig. 5, and the state machine 600, Fig. 6; see the second sentence of [0054]) configured to determine at least one first torque to assist the user’s step is not applied when a transition (gait-cycle phase transition, see lines 3-8 of [0069]) between consecutive walking states is not performed (“the walking state machine (e.g., the state machine 600, illustrated with reference to FIG. 6) detects that the wearer has stopped walking (which can be determined by absence of gait-cycle phase transition for over approximately two seconds), the control system shorts the motor leads to ground using power electronics.” See lines 3-8 of [0069]). This can help conserve battery power (see the first two sentences of [0069]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Sankai/Kazerooni/Caires to determine the at least one first torque to assist the first step is not applied when a transition between consecutive walking states is not performed (such as by comparing the expected transition physical values in the Sankai database over approximately two seconds) as taught by Han, for the purpose of conserving 
Regarding claim 2, the modified Sankai/Kazerooni/Caire/Han device discloses wherein the at least one processor (20C, Sankai, as modified by Kazerooni/Caires/Han) is configured to detect (via sensor 13, Fig. 15 of Sankai, as modified by Kazerooni/Caires) a step transition from the second step to the first step (the detector 13 measures the physical quantities "at intervals of a short fixed period", see the first sentence of [0130] and see t1, t2, t3, Fig. 11b of Sankai. The database 6 of standard parameters includes walking phases A1 and A3 which are transitions from one step to another step, See Fig. 10. Thus, the detector 13 is able to detect these phases such as A1, A3, when the measured values correspond to standard parameters for phases A1, A3. See the last two sentences of [0130] of Sankai. Additionally, see col. 12, lines 3-22 of Kazerooni, and see paragraph [0069] of Han).
Regarding claim 3, the modified Sankai/Kazerooni/Caires/Han device discloses wherein the torque generator (control device 20C and driving current generating unit 5, Fig. 15 of Sankai, corresponding to actuator(s) 145, 146, of Kazerooni) is configured to determine a profile of the at least one first torque, based on the at least one second torque (see ST808-ST811, Fig. 16 of Sankai. The driving of the actuator determines a profile of the torque such as Fig. 21e of Sankai, and this profile will depend on how much force the user is generating and it will depend on which task/phase the user is attempting to perform. Additionally, Sankai has been modified by the teachings of 
Regarding claim 4, the modified Sankai/Kazerooni/Caires/Han device discloses wherein the torque generator (control device 20C and driving current generating unit 5, Fig. 15 of Sankai, corresponding to actuator(s) 145, 146, of Kazerooni) is configured to determine, based on the at least one second torque (the torque generated in a previous step, which is used to determine whether the generated torque is sufficient for the current walking speed, see col. 13, lines 40-57 of Kazerooni), a point in time at which the at least one first torque is applied (the at least one first torque is applied immediately upon the heel strike of the opposite leg support, see Figs. 27a-27f of Kazerooni, and this particular timing is based on the current walking speed, see col. 12, lines 36-39, and col. 13, lines 40-46, detected by the at least one second torque, see col. 13, lines 49-57), a point in time at which the at least one first torque reaches a peak (the torque generator produces the torque and thus the driving signal will determine a point in time when the first torque reaches a peak, see Figs. 27a-27f of Kazerooni), and a duration of the at least one first torque (see col. 13, lines 42-46 of Kazerooni).
Regarding claim 5, the modified Sankai/Kazerooni/Caires/Han device discloses wherein the at least one processor (20C, Fig. 15 of Sankai, as modified by Kazerooni/Caires/Han) is further configured to (by using database 9 of standard parameters for the tasks/phases, Fig. 15 and see Fig. 11 of Sankai) reconstruct knee joint information matched to the right and left hip joint angle information (the physical quantity sensor 13 compares measured values such as the hip joint angle information to 
Regarding claim 6, the modified Sankai/Kazerooni/Caires/Han device discloses wherein the at least one processor (20C, Fig. 15 of Sankai, as modified by Kazerooni/Caires/Han) is configured to detect (via sensor 13 of Sankai, as modified by Kazerooni/Caires) a landing point in time of a foot of the user (the detector 13 is able to estimate landing times based upon the fact that a foot of the user would be expected to land at the start of phases A2 and A4, Fig. 10 of Sankai) based on the reconstructed knee joint information (the plot of knee angle over time in Fig. 11b may be the basis of the estimation of a landing point in time because these values will help indicate transitions between phases A1-A4; see paragraph [0130] of Sankai. Additionally, see Figs. 27a-27f of Kazerooni which show the device is configured to determine landing points in time).
Regarding claim 7, the modified Sankai/Kazerooni/Caires/Han device discloses wherein the torque generator (control device 20C and driving current generating unit 5, 
Regarding claim 8, the modified Sankai/Kazerooni/Caires/Han device discloses wherein the torque generator (control device 20C and driving current generating unit 5, Fig. 15 of Sankai, corresponding to actuator(s) 145, 146, of Kazerooni) is configured to determine a point in time at which the at least one first torque reaches a peak (see Fig. 27a and col. 12, lines 15-22 of Kazerooni, a peak torque may be provided when the opposite heel strikes) as a point in time at which a hip joint angular acceleration of the second leg has a maximum value (based upon Fig. 5 and para. [0099] of the instant application, it appears that as a leg stops swinging and strikes the ground, 510-520, that leg will have a maximum hip joint angular acceleration based upon the positive slope of the hip joint angular velocity in the graph area between 510 and 520. Thus, the peak torque of Fig. 27a of Kazerooni will be provided at a time in which a hip joint angular acceleration of the second leg has a maximum value). 

Regarding claim 10, the modified Sankai/Kazerooni/Caires/Han device discloses wherein a transition condition (the physical quantities associated with database 6 as each phase such as A1 intersects with the next phase such as A2 in Fig. 11b of Sankai; see also paragraph [0069] of Han) between the FSM states is set based on (at least partially based on) right and left hip joint angles (waist angles, see Fig. 11b of Sankai) or right and left hip joint angular velocities (waist angular velocities, see Fig. 11b of Sankai; see paragraph [0130] of Sankai and paragraph [0069] of Han, the modified device will determine a transition condition by comparing the expected transition physical values in the Sankai database over approximately two seconds).
Regarding claim 11, the modified Sankai/Kazerooni/Caires/Han device discloses wherein the at least one first torque includes a torque to push a leg and a torque to pull a leg (see Fig. 11b of Sankai, the waist angle will be positive and negative as the user walks. Due to the fact that the Sankai device is generating the at least one first torque to assist the user to perform the identified task/phase, the positive waist angle corresponds to a pushing of the leg forward and the negative waist angle corresponds to a pulling of the leg back), wherein the torque to pull a leg is generated based on the 
Sankai/Kazerooni/Caires/Han does not specifically state wherein the torque to push one of the first leg or the second leg is estimated based on the torque to pull the other leg.
However, one of ordinary skill in the art would recognize that walking is cyclical and the force required to pull the leg would be a piece of information indicative of the walking speed because the device would have to increase the force to pull the leg faster. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Sankai/Kazerooni/Caires/Han device to estimate the pushing torque based on the torque to pull a leg, since it has been held that where the general conditions of a claim are disclosed in the prior art (there is an expected association with the force(s) applied to the leg and the walking speed) discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.

Sankai is silent regarding determining whether the first step is in an exception state, the exception state being an abnormal walking state of a gait cycle of the user; the at least one first torque based on at least one second torque, and results of the determining whether the first step is in the exception state; the at least one second torque previously generated by the torque generator and applied to a second leg of the user corresponding to a second step, the second step preceding the first step; and wherein the determining includes determining the at least one first torque to assist the first step is not applied when the first step is in the exception state, and determining the at least one first torque to assist the first step is not applied when a transition between consecutive walking states is not performed.
Kazerooni teaches a related walking assistance device (exoskeleton 100 having leg supports 101, 102, Fig. 9) with at least one processor (signal processor 159, Fig. 9) and a torque generator (hip actuators 145, 146, Fig. 8, which are controlled by a combination of computer elements that compute a torque profile, see col. 10, lines 9-26). Kazerooni states that the torque generated (TE)  by the hip actuator may be based on the previous step(s), including steps from a second leg (see col. 11, lines 62-67), and that information will be collected during the previous step(s), such as the walking speed (see col. 12, lines 26-29; see also col. 13, lines 35-38). The walking speed is used to scale the magnitude of the torque so the user gets more assistance at high walking speeds and less assistance at low speeds (col. 13, lines 40-45). The processor 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one processor and torque generator of Sankai to generate the first torque based on at least one second torque having been previously generated and applied to a second leg, and based on the detected start of a step as taught by Kazerooni so that the modified device can determine a current walking speed based on whether the amount of torque used in a previous step was sufficient, and then increase or decrease the torque generated, accordingly (see col. 13, lines 40-57). Additionally, Kazerooni suggests a benefit of generating the torque based on the detected start of a step because that is when both limbs are in contact with the ground (see col. 12, lines 3-22).
The modified Sankai/Kazerooni device is still silent regarding determining whether the first step is in an exception state, the exception state being an abnormal walking state of a gait cycle of the user; the at least one first torque based on results of the determining whether the first step is in the exception state; and wherein the determining includes determining the at least one first torque to assist the first step is 
Caires teaches a related walking assistance device (Fig. 1) which includes at least one processor (processor 1010, Fig. 31) which is configured to determine (via position sensors which continuously measure data regarding the position of the exoskeleton and user’s body, see the first sentence of [0233]) whether a first step is in an exception state (“no longer within the expected values”, see the last two sentences of [0219]), the exception state being an abnormal walking state of a gait cycle of the user (this would be an “abnormal” walking state because it would no longer be within the expected values of the normal walking state associated with the expected values, see para. [0219]). The at least one torque applied to the user is based on results of the determining whether the first step is in the exception state (see the last two sentences of [0219], if the sensor values are no longer within the expected values, the processor implements an error recovery action which may be to cease operating drive motors until a known state is achieved again). Thus, the processor (1010) is configured to determine the at least one first torque to assist the first step is not applied (cease operating the drive motors, see the last two sentences of [0219]) when the first step is in the exception state (no longer within the expected values, see the last two sentences of [0219]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Sankai/Kazerooni to determine whether the step(s) are in an exception state, being an 
The modified Sankai/Kazerooni/Caires method as currently combined is configured to determine different walking phases (phase 1, 2, 3, 4, Fig. 10 of Sankai; see the first sentence of [0131] of Sakai) by comparing sensed hip joint angles (waist angle, Fig. 11b of Sankai) to a database (6, Fig. 15 of Sankai; physical quantities are compared to a standard parameter stored in database 6, Fig. 15. See the first sentences of [0129] and [0131]). The database would include values indicative of transitions between consecutive walking phases (see the sensed physical quantities at the border of Phase A1 and Phase A2, for example, in Fig. 11b of Sankai), and the power assist rate is determined according to the estimated phase (see the last sentence of [0038]). However, the modified Sankai/Kazerooni/Caires method does not specifically state determining the at least one first torque to assist the first step is not applied when a transition between consecutive walking states is not performed.
Han teaches a related powered joint orthosis (such as an orthotic or exoskeleton apparatus, see the first three lines of [0002] and see Fig. 5, Fig. 8a) which includes a processor (state and actuator control subsystem 508, Fig. 5, and the state machine 600, Fig. 6; see the second sentence of [0054]) configured to determine at least one first torque to assist the user’s step is not applied when a transition (gait-cycle phase 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Sankai/Kazerooni/Caires to determine the at least one first torque to assist the first step is not applied when a transition between consecutive walking states is not performed (such as by comparing the expected transition physical values in the Sankai database over approximately two seconds) as taught by Han, for the purpose of conserving battery power when the user no longer requires walking assistance. Additionally, one of ordinary skill in the art would recognize that if the user is not detected to be undergoing a transition between consecutive walking states, then they should not be forced to continue walking.
Regarding claim 13, the modified Sankai/Kazerooni/Caires/Han device discloses wherein generating includes determining a profile of the at least one first torque, based on the at least one second torque (see ST808-ST811, Fig. 16 of Sankai. The driving of the actuator determines a profile of the torque such as Fig. 21e of Sankai, and this profile will depend on how much force the user is generating and it will depend on which task/phase the user is attempting to perform. Additionally, Sankai has been modified by the teachings of Kazerooni and thus the first torque is based on the second torque, the 
Regarding claim 14, the modified Sankai/Kazerooni/Caires/Han method discloses wherein the generating includes determining, based on the at least one second torque (the torque generated in a previous step, which is used to determine whether the generated torque is sufficient for the current walking speed, see col. 13, lines 40-57 of Kazerooni), a point in time at which the at least one first torque is applied (the at least one first torque is applied immediately upon the heel strike of the opposite leg support, see Figs. 27a-27f of Kazerooni, and this particular timing is based on the current walking speed, see col. 12, lines 36-39, and col. 13, lines 40-46, detected by the at least one second torque, see col. 13, lines 49-57), a point in time at which the at least one first torque reaches a peak (the torque generator produces the torque and thus the driving signal will determine a point in time when the first torque reaches a peak, see Figs. 27a-27f of Kazerooni), and a duration of the at least one first torque (see col. 13, lines 42-46 of Kazerooni).
Regarding claim 15, the modified Sankai/Kazerooni/Caires/Han method discloses reconstructing (via database 9 of standard parameters for the tasks/phases, Fig. 15 and see Fig. 11 of Sankai) knee joint information matched to the right and left hip joint angle information (the physical quantity sensor 13 compares measured values such as the hip joint angle information to the database 9 of standard parameters for the tasks/phases, see the first sentence of [0129] of Sankai. When the device determines the physical quantities such as the hip joint angles match with standard parameters of a certain task/phase in ST805-ST807, Fig. 16, this will "reconstruct" knee joint information 
Regarding claim 16, the modified Sankai/Kazerooni/Caires/Han method discloses detecting a landing point in time of a foot of the user (the detector 13 is able to estimate landing times based upon the fact that a foot of the user would be expected to land at the start of phases A2 and A4, Fig. 10 of Sankai) based on the reconstructed knee joint information (the plot of knee angle over time in Fig. 11b may be the basis of the estimation of a landing point in time because these values will help indicate transitions between phases A1-A4; see paragraph [0130] of Sankai. Additionally, see Figs. 27a-27f of Kazerooni which show the device is configured to determine landing points in time).
Regarding claim 17, the modified Sankai/Kazerooni/Caires/Han method discloses wherein the generating includes determining a point in time at which the at least one first torque is applied as a landing point in time of a foot of the second leg ("power unit 201 must be configured to cause right hip actuator 145 of right leg support 101 to begin imposing a torque on leg support 101 in forward swing direction 162 when leg support 102 strikes the ground. Similarly, the power unit 201 must be configured to cause left hip actuator 146 of left leg support 102 to begin imposing a torque on leg 
Regarding claim 18, the modified Sankai/Kazerooni/Caires/Han method discloses wherein the generating includes determining a point in time at which the at least one first torque reaches a peak (see Fig. 27a and col. 12, lines 15-22 of Kazerooni, a peak torque may be provided when the opposite heel strikes) as a point in time at which a hip joint angular acceleration of the second leg has a maximum value (based upon Fig. 5 and para. [0099] of the instant application, it appears that as a leg stops swinging and strikes the ground, 510-520, that leg will have a maximum hip joint angular acceleration based upon the positive slope of the hip joint angular velocity in the graph area between 510 and 520. Thus, the peak torque of Fig. 27a of Kazerooni will be provided at a time in which a hip joint angular acceleration of the second leg has a maximum value). 
Regarding claim 19, the modified Sankai/Kazerooni/Caires/Han method discloses wherein the detecting includes detecting the first step using a finite state machine (Fig. 10 of Sankai shows the use of a “finite state machine” because there are finite states in the plurality of tasks/phases) that includes FSM states based on the gait cycle of the user (phases A1-A4, Fig. 10 of Sankai, are finite states based on the gait cycle of the user).
Response to Arguments
Applicant's arguments filed September 18, 2020 have been fully considered but they are not persuasive. 
Regarding the argument that Caires merely discloses four movement profiles (sitting-to-standing, standing-to-walking, walking-to-stopping, and standing-to-sitting) and fails to disclose or suggest that a determination is made not to apply the first torque to assist the first step “when a transition between consecutive walking states is not performed” (see the last paragraph of page 9 of the Remarks, through the first two paragraphs of page 10 of the Remarks), this argument has been considered, but it is moot because Caires has not been relied upon for the feature of not applying the first torque when a transition between consecutive walking states is not performed. It is noted that the primary reference Sankai discloses more than four movement profiles (see various tasks in Fig. 10, as well as the walking phases 1-4 in Fig. 10). Furthermore, Han has now been relied upon to teach a processor (state and actuator control subsystem 508, Fig. 5, and the state machine 600, Fig. 6) configured to determine at least one first torque to assist the user’s step is not applied when a transition between consecutive walking states is not performed (“the walking state machine (e.g., the state machine 600, illustrated with reference to FIG. 6) detects that the wearer has stopped walking (which can be determined by absence of gait-cycle phase transition for over approximately two seconds), the control system shorts the motor leads to ground using power electronics.” See lines 3-8 of [0069]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagasaka (2014/0221894) discloses a related walking assistance device which determines a command torque for the actuator based upon a disturbance observer in the previous cycle. Goldfarb et al. (2014/0142475) discloses a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785